Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is response to 10/21/2021. Claims 1-3, 5-10, and 12-20 are amended. No claim is newly added or cancelled. Claims 1-20 are presented for examination.

Response to Arguments
The e-Terminal disclaimers filed on 10/21/2021 has been reviewed and are accepted.  The terminal disclaimer has been recorded.

Applicants’ arguments, in Remarks, filed on 10/27/2021, have been fully considered and with the newly amended features, the arguments are persuasive.  These rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed in light of the Applicant’s argument and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:


Chan et al. (prior art on the record) teaches a system for enabling monitoring of referrals, including the quantification of referrals, between different units within one organization and/or between different organizations, by using a hybrid-block chain ledger architecture such that the referrals can be tracked without the need to reveal confidential compensation information between parties. Further, the system includes a first client device and a second client device that is coupled to the first client device. An apparatus is coupled to the first client device and to the second client device, wherein the apparatus includes a storage device and a processor coupled to the storage device. The storage device stores software instructions for controlling the processor that when executed configures the processor to generate at least one distributed ledger or listing of a plurality of expected values and a plurality of referral events associated with a tracked matter, wherein each referral event corresponds to a different expected value and the distributed listing includes a block-chain or a sequence of a plurality of units such that each block or unit corresponds to a different expected value and the corresponding referral event. The processor is also configured to receive a notification from one of the first client device or the second client device, wherein the notification is representative of at least one referral operation between the first client device and the second client device that is related to the tracked matter. The processor is also configured to determine an outcome value for the referral operation and to identify 

Francesco et al. (prior art on the record) teaches Access Control systems that are used in computer security to regulate the access to critical or valuable resources. The rights of subjects to access such resources are typically expressed through access control policies, which are evaluated at access request time against the current access context. This paper proposes a new approach based on blockchain technology to publish the policies expressing the right to access a resource and to allow the distributed transfer of such right among users. In our proposed protocol the policies and the rights exchanges are publicly visible on the blockchain, consequently any user can know at any time the policy paired with a resource and the subjects who currently have the rights to access the resource. This solution allows distributed auditability, preventing a party from fraudulently denying the rights granted by an enforceable policy. We also show a possible working implementation based on XACML policies, deployed on the Bitcoin blockchain.

Wuehler et al. teaches a system for operatively connecting with a block chain distributed network and using the block chain distributed network for facilitating operation of a smart contract rewards program. Further, the system includes the processing device is configured to execute computer-readable program code to receive a transaction record associated with a smart contract, wherein the transaction record comprises input data indicating one or more actions taken by a user; access a 
None of the prior art of record teaches the non-obvious feature of the present invention, “storing a public key and one or more corresponding addresses associated with a user authentication factor  in a blockchain; creating a smart contract based credential for a user authentication factor associated with a public key stored at an address in a blockchain, the address associated with a user device; and executing, in response to a request to access a site from the user device associated with the user authentication factor, a smart contract corresponding with the smart contract based credential to determine a type of access credential required for access to the site based on the address”, in combined with other limitations as detailed in independent claims. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-20 hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.  


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 5:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi T Arani can be reach on (571) 272-3787. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.


/MORSHED MEHEDI/
Primary Examiner, Art Unit 2438